Citation Nr: 0929456	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1964.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.


FINDING OF FACT

The Veteran's current bilateral hearing loss is not shown to 
have been present in service, or for many years thereafter, 
nor is it shown to be the result of any incident occurring 
during his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 


will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's April 2005 and May 2008 letters advised the Veteran 
of the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's May 2008 
letter provided the Veteran with notice of what type of 
information and evidence was needed to 


establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
this letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO also obtained a medical opinion 
concerning the etiology of the Veteran's current bilateral 
hearing loss.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The 


Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty in Army from 
September 1962 to September 1964.  His report of separation, 
Form DD 214, listed his inservice specialty as radio 
operator.  It also noted that he was an expert with the M-1 
rifle.  On his September 1962 induction examination, the 
authorized audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
10 (15)
LEFT
5 (20)
0 (10)
0 (10)
-
20 (25)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)  
The induction examination also noted that his ears were 
normal.  

The Veteran's service treatment records are completely silent 
as to any complaints of or treatment for bilateral hearing 
loss.  On his July 1964 separation examination, the 
authorized audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
5 (10)
LEFT
0 (15)
5 (15)
5 (15)
 5 (15)
5 (10)

(See Note Above).  The separation examination also noted that 
his ears were normal.  On a medical history report completed 
at that time, the Veteran denied having any history of ear 
trouble.  

In March 2005, the Veteran filed his original claim seeking 
service connection for bilateral hearing loss.  He attributes 
this condition to his inservice exposure to loud noise from 
rifles, pistols, and artillery.

A January 2005 private audiologist's report noted the 
Veteran's history of exposure to noise from rifles, pistols, 
and artillery while serving in the military in the early and 
mid 1960s.  Audiological testing revealed moderate mid-
frequency sloping to severe high frequency sensorineural 
hearing loss, bilaterally.  The audiologist noted 


that this type and degree of hearing loss was consistent with 
noise-induced hearing loss.  The audiologist opined that it 
was "quite likely" that the Veteran's military service was 
the beginning of his hearing loss and tinnitus.

In August 2005, a VA audiological examination was conducted.  
The VA examiner noted that the Veteran's claims folder was 
available and had been reviewed.  The examination report 
noted the Veteran's history of noise exposure from rifles, 
pistols, and artillery fire during his military service.  The 
report also noted his post-service history of working as a 
heavy equipment operator in the civilian sector, and that he 
wore ear plugs.  An audiological evaluation performed at that 
time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
70
100
105+
LEFT
35
50
65
75
100

Speech audiometry revealed speech recognition ability of 46 
percent in the right ear and of 44 percent in the left ear.  
The report concluded with a diagnosis of bilateral mild 
sensorineural hearing loss, gradually sloping to profound.  
The VA examiner opined that the Veteran's current hearing 
loss was "less likely than not" related to his military 
noise exposure.  In making this determination, the VA 
examiner reported that the Veteran's hearing was within 
normal limits on the evaluation completed upon his separation 
from the service in July 1964.

In February 2009, a second VA audiological examination was 
conducted.  The VA examiner noted that the Veteran's claims 
filed had been reviewed.  The examination report noted the 
Veteran's history of noise exposure during his military 
service, including noise from rifles, pistols, and artillery 
fire.  The Veteran also reported that as a civilian, he 
worked around heavy equipment, and that he wore ear 
protection.  An audiological evaluation performed at that 
time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
65
85
105+
105+
LEFT
55
65
80
105+
105+

Speech audiometry revealed speech recognition ability of 46 
percent in the right and left ears.  The report concluded 
with a diagnosis of bilateral sensorineural hearing loss, 
moderately severe to profound.  The VA examiner opined that 
the Veteran's current hearing loss was "unlikely" related 
to his military noise exposure.  In support of this 
conclusion, the VA examiner reported that the Veteran's 
hearing was within normal limits on the evaluation completed 
upon his separation from the service in July 1964, and that 
he subsequently worked as a heavy equipment operator in the 
civilian sector.  The VA examiner stated, "[s]ince the 
damage is done when exposed to noise, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss."

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).  The 
Veteran's 2005 VA and private audiological examinations 
revealed audiometric findings reflective of current bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for 
bilateral hearing loss.  Impaired hearing for VA purposes was 
not shown at any point during the Veteran's military service.  
See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (noting that the threshold for normal hearing 
is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  Thereafter, post 
service records failed to document any complaints of or 
treatment for hearing loss for more than forty 


years after his discharge from the service.  This period 
without complaints or treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).

After reviewing the evidence of record, including the 
Veteran's service treatment records, the VA examiners in 
August 2005 and February 2009 concluded that the Veteran's 
current hearing loss was not related to his military service.  
Specifically, the VA examiners opined that the Veteran's 
current hearing loss was "unlikely" and "less likely than 
not" related to his active military service.  In support of 
this conclusion, the VA examiner in February 2009 noted that 
the Veteran's hearing was within normal limits on the 
evaluation completed upon his separation from the service in 
July 1964, and that he subsequently worked as a heavy 
equipment operator in the civilian sector.  The VA examiner 
in February 2009 further stated that, "[s]ince the damage is 
done when exposed to noise, a normal audiogram subsequent to 
the noise exposure would verify that the hearing had 
recovered without permanent loss."

In this case, the Veteran's military service is consistent 
with exposure to loud noise.  Nevertheless, the Veteran's 
statements can not be considered competent evidence on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
these statements on causation are not competent evidence of a 
link between the Veteran's current hearing loss and his 
military service.

As for the January 2005 opinion of the Veteran's private 
audiologist, the Board finds this medical opinion to be 
lacking in any significant probative value.  While the report 
notes the Veteran's inservice noise exposure history, it is 
completely silent as to the post-service noise exposure since 
the Veteran's discharge from military service forty years 
earlier.  In addition, the probative value of this opinion is 
greatly outweighed by the February 2009 VA examiner's opinion 
herein which 


was based upon a complete review of the Veteran's claims 
file, including his service medical records; addressed and 
considered the Veteran's post service history of noise 
exposure; and provided a rationale for the opinion reached 
therein.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  
Accordingly, the Board is not free to substitute its own 
judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


